                                                                                            Case 1:18-cv-03331-CBD Document 70 Filed 09/01/21 Page 1 of 1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                  !                                         "       #                                             $                                             %                   &                   '                   %                                                 (               %                                                                         "                                                          #                                                                                          !                                                                                                                                  '               )




                                                                                   *           +       ,                   -                       .                       /                       0           1       1           ,           0       -       0   *               2       ,           0           3               2       4           5           *       3           ,       6           7       *               +           8       7       3               2   0               3       ,               9           4                   -                                       +                   8                           ,                                           :                               :                           :               :                   :                   :               :           :               :           :           :           :           :       :       :       :       :       :       :   :   :   :   :   :   :   :   :   :   :   :   :




                                                                        "       2           ,                   -       +               7       9               /                   +       8           0           +           "       0           .                       0           ;       .           7           +   +           ,       ;           +           4           1       -           0       2           +   7       2           ,               7       *               +           8           7   3                                              4                                   5                               -                   +                   <




'                   0           +       ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           #                   7                   =                               *                               0                           +               5                           -                   ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (                   -                       7               *                           +                   ,                           ;                                               *                           0               .                               ,                       0           *               ;                       >           0       -           *       5       .       >       ,       -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    %                               ;                                   ;                       -                       ,                       3                               3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .                                               0                           7               6                               0                           ;                       ;                       -           ,               3                   3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,                       6                   ,                           1                               8                               4                           *                           ,                       *                   5               .                       >               ,           -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !               0                               ?                                               *                               5                               .                                       >                       ,                       -




                                                                                                                                                                           
